Bloodworth, J.
The petition for certiorari does not affirmatively allege that such a bond as is required in certiorari cases from a police or recorder’s court was filed in the police court, or that such bond was approved and accepted by the clerk of said court (it appearing that there was such a clerk); no certified copy of the bond is attached to the petition; and the certificate of the clerk of the police court does not show that the bond was approved or accepted by him. The statement in the petition that the petitioner had “complied with the requirements of law in such cases,” and in the certificate of the clerk that the accused “has given bond and security as required by law,” are but conclusions. See Hubert v. Thomasville, 18 Ga. App. 756 (1-a). This being true, the judge of the superior court did not err in refusing to *219sanction the certiorari. See Gillespie v. Mayor & C. of Macon, 19 Ga. App. 1.

Judgment affirmed.

Broyles, C. J., and Luke, J., concur.